Case 6:21-bk-14424-MH   Doc 2 Filed 08/17/21 Entered 08/17/21 13:58:38   Desc
                        Main Document    Page 1 of 16
Case 6:21-bk-14424-MH   Doc 2 Filed 08/17/21 Entered 08/17/21 13:58:38   Desc
                        Main Document    Page 2 of 16
Case 6:21-bk-14424-MH   Doc 2 Filed 08/17/21 Entered 08/17/21 13:58:38   Desc
                        Main Document    Page 3 of 16
Case 6:21-bk-14424-MH   Doc 2 Filed 08/17/21 Entered 08/17/21 13:58:38   Desc
                        Main Document    Page 4 of 16
Case 6:21-bk-14424-MH   Doc 2 Filed 08/17/21 Entered 08/17/21 13:58:38   Desc
                        Main Document    Page 5 of 16
Case 6:21-bk-14424-MH   Doc 2 Filed 08/17/21 Entered 08/17/21 13:58:38   Desc
                        Main Document    Page 6 of 16
Case 6:21-bk-14424-MH   Doc 2 Filed 08/17/21 Entered 08/17/21 13:58:38   Desc
                        Main Document    Page 7 of 16
Case 6:21-bk-14424-MH   Doc 2 Filed 08/17/21 Entered 08/17/21 13:58:38   Desc
                        Main Document    Page 8 of 16
Case 6:21-bk-14424-MH   Doc 2 Filed 08/17/21 Entered 08/17/21 13:58:38   Desc
                        Main Document    Page 9 of 16
Case 6:21-bk-14424-MH   Doc 2 Filed 08/17/21 Entered 08/17/21 13:58:38   Desc
                        Main Document   Page 10 of 16
Case 6:21-bk-14424-MH   Doc 2 Filed 08/17/21 Entered 08/17/21 13:58:38   Desc
                        Main Document   Page 11 of 16
Case 6:21-bk-14424-MH   Doc 2 Filed 08/17/21 Entered 08/17/21 13:58:38   Desc
                        Main Document   Page 12 of 16
Case 6:21-bk-14424-MH   Doc 2 Filed 08/17/21 Entered 08/17/21 13:58:38   Desc
                        Main Document   Page 13 of 16
Case 6:21-bk-14424-MH   Doc 2 Filed 08/17/21 Entered 08/17/21 13:58:38   Desc
                        Main Document   Page 14 of 16
Case 6:21-bk-14424-MH   Doc 2 Filed 08/17/21 Entered 08/17/21 13:58:38   Desc
                        Main Document   Page 15 of 16
Case 6:21-bk-14424-MH   Doc 2 Filed 08/17/21 Entered 08/17/21 13:58:38   Desc
                        Main Document   Page 16 of 16
